Exhibit 10.2

 

LOGO [g721368g51y78.jpg]    

Pay to Lead

RETENTION AGREEMENT

Name:

Employee Number:

As you know, it was announced on February 7, 2019 that SunTrust and BB&T will
merge (the “Merger”).

SunTrust is implementing a retention program to ensure that we build a premier
financial institution. You are a valued employee and SunTrust and BB&T believe
your service with the merged company (the “Combined Company”) is essential to
our success. Recognizing the talents and experience you bring to the Combined
Company, we are pleased to offer you participation in the retention program, as
described below.

Retention Award Terms

Under the retention program, you will be eligible to receive the Retention Award
at the end of the Retention Period as follows:

 

  •  

“Retention Award” means an award of restricted stock units (“RSUs”), with a
grant date fair value equal to $[●] (with the actual number of shares of
SunTrust common stock subject to such RSU awards to be determined based on the
closing price of SunTrust common stock on the date of grant, which is expected
to occur on April 23, 2019). The RSUs will be subject to adjustment on the
closing of the Merger to reflect the transaction on the same basis as other
SunTrust time-vested restricted stock unit awards. The Retention Award will be
subject to all applicable taxes.

 

  •  

“Retention Period” means the period from April 23, 2019 through October 1, 2022.

Eligibility Requirements and Conditions for Retention Award

To be eligible to receive the Retention Award:

 

  •  

You must remain employed with the Combined Company through the end of the
Retention Period.

 

  •  

You must sign this Agreement, the accompanying Executive Severance Plan letter
agreement and the Pay to Integrate/Produce Retention Agreement by [●] and the
Pay to Lead RSU award agreement as soon as practicable following the date of
grant, and you must abide by their terms.

 

  •  

You must sign the attached Arbitration Agreement by [●], although nothing
contained in the Arbitration Agreement shall interfere with the claims
procedures provided under any plans containing such provisions or required by
applicable law.



--------------------------------------------------------------------------------

LOGO [g721368g51y78.jpg]    

 

To receive the Retention Award, you must remain employed with the Combined
Company through October 1, 2022. If you terminate for any reason prior to
October 1, 2022, the Retention Award will be forfeited in its entirety,
notwithstanding anything to the contrary in the SunTrust incentive plan under
which such award is granted or any severance plan in which you are eligible to
participate. If your employment is terminated during the Retention Period, you
will be eligible for severance pursuant to the terms and conditions of the
severance plan applicable to you as of your date of termination. For this
purpose, the Change in Control termination benefits under Article V of the
SunTrust Executive Severance Pay Plan (the “Executive Severance Plan”) will
apply if you experience a “Change in Control Termination” (as defined in the
Executive Severance Plan) within two (2) years following the date of the closing
of the Merger.

Additional terms and conditions relevant to the Retention Award are set forth in
the forthcoming RSU Agreement and are considered part of this letter.

Questions

If you have questions or concerns about the terms of the Retention Award, please
contact [●] at [●].

We thank you again for your service and look forward to your continued
contributions to SunTrust’s and the Combined Company’s success.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and effective on the day and year first above written.

 

  SunTrust Banks, Inc.       Employee

 

  Signature

   

 

  Signature

  Bill Rogers

  Printed Name

   

 

  Printed Name

  Chairman and CEO

  Title

   

 

  Date

   

  Date

   